297 S.W.3d 642 (2009)
STATE of Missouri, Respondent,
v.
Kareem LEE, Appellant.
No. ED 92327.
Missouri Court of Appeals, Eastern District, Division One.
November 17, 2009.
Ellen Flottman, Columbia, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Kareem Lee ("Defendant") appeals from his conviction for two counts of robbery in the first degree, Section 569.020,[1] felony murder in the second degree, Section 565.021 and three counts of armed criminal action, Section 571.015. Defendant claims two points on appeal. First, he claims that the trial court plainly erred in allowing Anthony White and Clarence White's in-court identification of him because the in-court and out of court identifications were unreliable. Second, he contends that the trial court erred in overruling his motion for judgment of acquittal because the State's evidence was insufficient to sustain the jury's guilty verdict on all counts. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory citations are to RSMo 2000, unless otherwise indicated.